          Case 1:20-cv-00116-EGS Document 19 Filed 01/24/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                             )
 U.T., et al.,                               )
                                             )
                                             )
                 Plaintiffs,                 )
                                             )
 v.                                          )        Civil Action No. 1:20-cv-00116
                                             )
 WILLIAM BARR, et al.,                       )
                                             )
                 Defendants.                 )
                                             )

                               JOINT STATEMENT ON SCHEDULING

        Pursuant to the Court’s January 21, 2020 order, the parties, having met and conferred,

jointly propose the following schedule and deadlines for further proceedings in this case:

        1. February 13: Defendants produce the Administrative Record.

        2. February 28: Plaintiffs’ motion for summary judgment, up to 45 pages.

        3. March 6: Amicus briefs supporting Plaintiffs.

        4. March 25: Defendants’ cross motion for summary judgment and opposition, up to 65

            pages.

        5. April 1: Amicus Briefs supporting Defendants.

        6. April 10: Plaintiffs’ opposition and reply, up to 45 pages.

        7. April 29: Defendants’ reply, up to 25 pages.

        The parties also jointly propose a mechanism for resolving any disputes concerning the

administrative record as follows:

        1. February 19: Plaintiffs lodge any objections to the administrative record in writing to

            Defendants.
         Case 1:20-cv-00116-EGS Document 19 Filed 01/24/20 Page 2 of 3



       2. February 20: Parties meet and confer to attempt to resolve any dispute.

       3. February 24: If any disputes exist and remain unresolved, the parties shall file a joint

          status report concerning how to proceed, including what disputes remain, what briefing

          may be necessary to resolve those disputes, a schedule for that briefing, and the parties’

          positions on whether the dispute necessitates resolving the record disputes before

          merits briefing occurs.

Dated: January 24, 2020                      Respectfully submitted,

                                             /s/ Erez Reuveni
                                             EREZ REUVENI
                                             Assistant Director
                                             Office of Immigration Litigation
                                             District Court Section
                                             U.S. Department of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
                                             Tel.: 202-307-4293
                                             Email: erez.r.reuveni@usdoj.gov

                                             Attorneys for Defendants

                                             /s/ Keren Zwick
                                             KEREN ZWICK
                                             National Immigrant Justice Center
                                             224 S. Michigan Avenue, Suite 600
                                             Chicago, IL 60604
                                             Tel: (312) 660-1370
                                             Email: KZwick@heartlandalliance.org

                                             Attorneys for Plaintiffs




                                                2
         Case 1:20-cv-00116-EGS Document 19 Filed 01/24/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                            By: /s/ Erez Reuveni
                                               EREZ REUVENI




                                               3
